DETAILED ACTION
Status of Claims
Applicant’s after final Arguments/Remarks filed 01/13/2022 have been entered. Claims 1-6, 8 and 10 remain pending. Applicant's arguments have been fully considered but they are not persuasive.
Applicant argues the Office insufficiently substantiate why the skilled artisan would be motivated to consider the teaching of as relevant to solving the problem faced by the current inventors. In response, Applicant’s “problem” is irrelevant in view of the rejection so long as proper motivation has been provided when combining references and ideas. The fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues one of ordinary skill would not look at Dunn for a disclosure of a battery with improved cycle performance and storage performance while maintaining relatively high safety performance. In response, Dunn is being used for a material inventory description (Table 2), superficially q, the weight percentage of the electrolyte based on the total weight of the positive electrode active material layer.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 
Applicant argues there is no reasonable expectation of success. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., good effects in cycle performance and storage performance and safety performance) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 


/CARLOS BARCENA/Primary Examiner, Art Unit 1723